[Cite as Horvath v. Ish, 134 Ohio St. 3d 48, 2012-Ohio-5333.]




            HORVATH ET AL., APPELLEES, v. ISH ET AL., APPELLANTS.
          [Cite as Horvath v. Ish, 134 Ohio St. 3d 48, 2012-Ohio-5333.]
Torts—Sport or recreational activity—Skiers assume the ordinary risks of skiing,
        which include collisions with other skiers, and cannot recover for an
        injury unless it can be shown that the other skier’s actions were reckless
        or intentional.
   (No. 2011-1089—Submitted April 25, 2012—Decided November 20, 2012.)
               APPEAL from the Court of Appeals for Summit County,
                  No. 25442, 194 Ohio App. 3d 8, 2011-Ohio-2239.
                                  _________________
                               SYLLABUS OF THE COURT
Skiers assume the ordinary risks of skiing, which include collisions with other
        skiers, and cannot recover for an injury unless it can be shown that the
        other skier’s actions were reckless or intentional.
                                  _________________
        LUNDBERG STRATTON, J.
                                      I. Introduction
        {¶ 1} The issue before the court is what duty or standard of care is owed
by one skier to another for purposes of determining tort liability. We hold that
skiers assume the ordinary risks of skiing, which include collisions with other
skiers, and cannot recover for an injury unless it can be shown that the other
skier’s actions were reckless or intentional.
        {¶ 2} The court of appeals reversed the trial court’s grant of summary
judgment in favor of Ish and remanded the case to the trial court to determine
whether Ish had violated any duties under R.C. 4169.08 or 4169.09 and if he did,
whether negligence per se applied. The court of appeals also held that a genuine
                                SUPREME COURT OF OHIO




issue of material fact existed whether Ish was reckless. Horvath v. Ish, 194 Ohio
App.3d 8, 2011-Ohio-2239, 954 N.E.2d 196, ¶ 18 (9th Dist.). We agree that there
is a genuine issue of material fact, but only as to whether Ish’s actions were more
than negligent, that is, whether his actions were reckless or intentional under the
common law. Therefore, we affirm the judgment of the court of appeals, albeit on
somewhat different grounds, and remand the case to the trial court for
proceedings consistent with our opinion.
                             II. Facts and Procedural History
        {¶ 3} On March 6, 2007, Angel Horvath and Eugene Horvath (the couple
were married after the accident but before the complaint was filed) were skiing at
Boston Mills ski resort. David Ish was snowboarding at Boston Mills on that
same date, with his brother, Tyler, and their cousins. In the early evening, Angel
and Eugene were skiing down Buttermilk Hill. David, Tyler, and their cousins
were snowboarding on the same hill. David and his relatives proceeded through a
terrain park1 and then reentered Buttermilk Hill, where David and Angel collided.
Angel was injured in the accident.
        {¶ 4} The Horvaths filed a complaint against David Ish and his parents,
alleging that David had acted negligently, carelessly, recklessly, willfully, and
wantonly in causing the collision with Angel.
        {¶ 5} The Ishes filed a motion for summary judgment, arguing that
skiers are subject to primary assumption of the risk, which means that a defendant
owes no duty of ordinary care to plaintiff. Thus, the Ishes argued that in order to
recover, the Horvaths were required to prove that David had acted recklessly or
intentionally in causing the collision. The Ishes further asserted that there was no
evidence that David’s actions were reckless or intentional.



1. A terrain park is an area where snowboarders and skiers can do tricks or stunts using various
features including jumps, rails, and half-pipes. See R.C. 4169.01(I).




                                               2
                                January Term, 2012




       {¶ 6} In opposing the Ishes’ motion for summary judgment, the Horvaths
argued that R.C. 4169.08(C) imposes specific duties on skiers and that breaching
those duties is negligence per se. The trial court granted the Ishes’ motion for
summary judgment.
       {¶ 7} In a two-to-one decision, the court of appeals reversed the
judgment of the trial court, stating that “[b]y reading R.C. 4169.08(C) in context
with 4169.09, we find that it is evident that the legislature intended that skiers
would be liable for injuries caused to others while skiing.” Horvath, 194 Ohio
App.3d 8, 2011-Ohio-2239, 954 N.E.2d 196, ¶ 13.               The court of appeals
remanded the cause to the trial court to determine whether David Ish’s actions
violated any of the responsibilities described in R.C. 4169.08(C) and, if so,
whether any such violation invoked the doctrine of negligence per se. Id. at ¶ 14.
       {¶ 8} This case is before this court pursuant to the acceptance of the
Ishes’ discretionary appeal. 129 Ohio St. 3d 1503, 2011-Ohio-5358, 955 N.E.2d
386.
                                   III. Analysis
                                R.C. Chapter 4169
       {¶ 9} We begin our analysis by determining whether R.C. 4169.08 and
4169.09 apply to personal-injury litigation between skiers.
       {¶ 10} When interpreting a statute, a court's paramount concern is
legislative intent. State ex rel. United States Steel Corp. v. Zaleski, 98 Ohio St. 3d
395, 2003-Ohio-1630, 786 N.E.2d 39, ¶ 12. “[T]he intent of the law-makers is to
be sought first of all in the language employed, and if the words be free from
ambiguity and doubt, and express plainly, clearly and distinctly, the sense of the
law-making body, there is no occasion to resort to other means of interpretation.”
Slingluff v. Weaver, 66 Ohio St. 621, 64 N.E. 574 (1902), paragraph two of the
syllabus. However, “[i]n reviewing a statute, a court cannot pick out one sentence
and disassociate it from the context, but must look to the four corners of the



                                         3
                                   SUPREME COURT OF OHIO




enactment to determine the intent of the enacting body.” State v. Wilson, 77 Ohio
St.3d 334, 336, 673 N.E.2d 1347 (1997). “A court must examine a statute in its
entirety rather than focus on an isolated phrase to determine legislative intent.”
Massillon City School Dist. Bd. of Edn. v. Massillon, 104 Ohio St. 3d 518, 2004-
Ohio-6775, 820 N.E.2d 874, ¶ 37. See also R.C. 1.42. With this guidance in
mind, we examine R.C. Chapter 4169 in its entirety to determine whether R.C.
4169.08 and 4169.09 apply to personal-injury litigation between skiers.
         {¶ 11} R.C. 4169.02 established a ski-tramway board that is authorized to
create rules under R.C. Chapter 119 relating to “public safety in the construction,
maintenance, mechanical operation, and inspection of passenger tramways.”2
R.C. 4169.03 requires that a tramway must be registered with the board before it
can be operated. R.C. 4169.04 provides that tramways must be inspected. R.C.
4169.05 authorizes the board to hear complaints that the construction,
maintenance, or mechanical operation of a tramway endangers public safety.
R.C. 4169.06 permits a board member to suspend the operation of a tramway if
the board determines that an “immediate danger exists.” R.C. 4169.07 provides
that ski-area operators are responsible for any tramway they construct and for the
maintenance and operation of a passenger tramway in the operator’s ski area.
R.C. 4169.07 also states that passengers have certain enumerated responsibilities
regarding their use of tramways. R.C. 4169.99 provides that ski-area operators
are subject to a monetary fine if they fail to register their tramway with the board,
fail to comply with an order from the board, or fail to comply with a rule issued
by the board.




2. A “passenger tramway” is “a device used to transport passengers uphill, whether on skis or
other devices or without skis or other devices, or in cars on tracks or suspended in the air, by the
use of steel cables, chains, or belts or by ropes, and that is usually supported by trestles or towers
with one or two spans.” R.C. 4169.01(F). Chair lifts, rope tows, and conveyors are passenger
tramways. R.C. 4169.01(F)(3), (5), and (7).




                                                  4
                                January Term, 2012




       {¶ 12} R.C. 4169.08 insulates ski-area operators from liability for injuries
that arise from the inherent risks of skiing and otherwise defines certain
responsibilities applicable to ski-area operators and ski-area visitors.       R.C.
4169.09 addresses the liability of ski-area operators and ski-area visitors for
failing to comply with the responsibilities enumerated in R.C. 4169.08(C).
       {¶ 13} And finally, R.C. 4169.10 immunizes ski-area operators for
damages suffered by a person who was committing a theft at the time the person
suffered the loss.
       {¶ 14} It is evident that R.C. Chapter 4169, when viewed in its entirety,
addresses certain obligations and limitations on liability pertaining to ski-area
operators, as well as the relationship between ski-area operators and ski-area
visitors. Consequently, neither R.C. 4169.08 nor 4169.09 applies to personal-
injury litigation between skiers.
       {¶ 15} Our conclusion is confirmed when we examine R.C. 4169.08 and
4169.09 in greater detail. R.C. 4169.08(A)(1) provides that “the general assembly
recognizes that skiing as a recreational sport is hazardous to skiers regardless of
all feasible safety measures that can be taken. It further recognizes that a skier
expressly assumes the risk of and legal responsibility for injury, death, or loss to
person or property that results from the inherent risks of skiing.”            R.C.
4169.08(A)(1) then provides a nonexhaustive list of conditions (e.g., slush) or
objects (e.g., out-of-bounds barriers) that are inherent risks of skiing.      R.C.
4169.08(A)(2) and (3) provide that ski-area operators are not liable for the death
of or injury to ski-area visitors that occur in a freestyle terrain or tubing park,
subject to certain qualifications. Thus, R.C. 4169.08(A) effectively insulates ski-
area operators from personal-injury lawsuits that arise from the inherent risks of
skiing. See Stone v. Alpine Valley Ski Area, 135 Ohio App. 3d 540, 545, 734
N.E.2d 888 (11th Dist.1999); Otterbacher v. Brandywine Ski Ctr., Inc., 9th Dist.
No. 14269, 1990 WL 72327, *4 (May 23, 1990).



                                         5
                             SUPREME COURT OF OHIO




          {¶ 16} R.C. 4169.08(B) and (C) also state that ski-area operators and
skiers have certain enumerated responsibilities. For example, ski-area operators
must mark certain snowmaking equipment, and skiers must ski within the limits
of their ability. R.C. 4169.08(B)(1) and (C)(1). And R.C. 4169.09 states that a
“ski area operator * * * or skier is liable for injury, death, or loss to person or
property * * * caused by the operator’s * * * or skier’s failure to fulfill any of the
responsibilities required by this chapter.” Therefore, reading R.C. 4169.08(B)
and (C) in context with R.C. Chapter 4169, we find that the responsibilities of ski-
area operators and ski-area visitors are reciprocal. In other words, the General
Assembly intended that ski-area operators owe skiers certain enumerated
responsibilities, and in return, skiers owe ski-area operators certain enumerated
responsibilities. Thus, we hold that R.C. 4169.08(C) does not create a duty of
care that applies between skiers.
          {¶ 17} Accordingly, we hold that R.C. Chapter 4169, and in particular
R.C. 4169.08 and 4169.09, does not apply to personal-injury litigation between
skiers.
                                    Common Law
          {¶ 18} Having determined that R.C. Chapter 4169 does not apply to
personal-injury litigation between skiers, we turn to the common law to determine
the proper standard of care applicable between skiers. This court has held that
“[w]here individuals engage in recreational or sports activities, they assume the
ordinary risks of the activity and cannot recover for any injury unless it can be
shown that the other participant’s actions were either reckless or intentional as
defined in [2 Restatement of the Law 2d, Torts, Section 500, and 1 Restatement of
the Law 2d, Torts, Section 8A (1965)].” Marchetti v. Kalish, 53 Ohio St. 3d 95,
559 N.E.2d 699, syllabus; see also Thompson v. McNeill, 53 Ohio St. 3d 102, 559
N.E.2d 705. “Obviously, without our stating so, in Marchetti and Thompson we
applied ‘primary’ assumption-of-risk principles in limiting the defendant’s




                                          6
                                January Term, 2012




liability.” Gentry v. Craycraft, 101 Ohio St. 3d 141, 2004-Ohio-379, 802 N.E.2d
1116, ¶ 11. Primary assumption of the risk means that a defendant owes no duty
whatsoever to the plaintiff. Gallagher v. Cleveland Browns Football Co., 74
Ohio St. 3d 427, 431-432, 659 N.E.2d 1232 (1996).
       {¶ 19} Clearly, skiing is a sport or recreational activity. However, “only
those risks directly associated with the activity in question are within the scope of
primary assumption of risk.” Id. at 432, citing Cincinnati Baseball Club Co. v.
Eno, 112 Ohio St. 175, 147 N.E. 86 (1925). “To be covered under the [primary-
assumption-of-the-risk] doctrine, the risk must be one that is so inherent to the
sport or activity that it cannot be eliminated.” Konesky v. Wood Cty. Agricultural
Soc., 164 Ohio App. 3d 839, 2005-Ohio-7009, 844 N.E.2d 408, ¶ 19 (6th Dist.),
citing Westray v. Imperial Pools & Supplies, Inc., 133 Ohio App. 3d 426, 432, 728
N.E.2d 431 (6th Dist.1999). Where the risk at issue is not inherent, then a
negligence standard applies. See Gallagher, 74 Ohio St. 3d at 432, 659 N.E.2d
1232; see also Pope v. Willey, 12th Dist. No. CA2004-10-077, 2005-Ohio-4744,
2005 WL 2179317 (colliding with a truck on a road is not an inherent risk of
riding an all-terrain vehicle); Goffe v. Mowell, 2d Dist. No. 98-CA-49, 1999 WL
55693 (Feb. 5, 1999) (faulty racetrack design is not an inherent risk of go-cart
racing).
       {¶ 20} The Supreme Court of Pennsylvania has recognized that “other
skiers are as much a part of the risk in downhill skiing, if not more so, than the
snow and ice, elevation, contour, speed and weather conditions. As anyone who
has ever undertaken the sport of skiing is painfully aware, it is a sport in which it
is common for the participants to lose control.” Hughes v. Seven Springs Farm,
Inc., 563 Pa. 501, 511, 762 A.2d 339 (2000). Other courts have also recognized
that collisions between skiers are an inherent risk in the sport of skiing. See
Peterson ex rel. Peterson v. Donahue, 733 N.W.2d 790, 793 (Minn.App.2007);
Cheong v. Antablin, 16 Cal. 4th 1063, 1069, 68 Cal. Rptr. 2d 859, 946 P.2d 817



                                         7
                             SUPREME COURT OF OHIO




(1997); Gern v. Basta, 809 N.Y.S.2d 724, 725, 26 A.D.3d 807 (2006). We agree
that collisions between skiers are an inherent risk of skiing.
       {¶ 21} Accordingly, we hold that skiers assume the ordinary risks of
skiing, which include collisions with other skiers, and cannot recover for an injury
unless it can be shown that the other skier’s actions were reckless or intentional.
                                  IV. Conclusion
       {¶ 22} The judgment of the court of appeals is affirmed, albeit on
somewhat different grounds. We agree that there is a genuine issue of material
fact to be considered, but only with regard to whether Ish’s actions were more
than negligent, that is, whether he acted recklessly or intentionally. Because a
genuine issue of fact remains, the court of appeals was correct in holding that the
trial court erred in granting summary judgment.             Therefore, we affirm the
appellate court’s judgment, and we remand this cause to the trial court for further
proceedings in accordance with this opinion.
                                                                  Judgment affirmed.
       O’CONNOR, C.J., and O’DONNELL, LANZINGER, CUPP, and MCGEE
BROWN, JJ., concur.
       PFEIFER, J., concurs in part and dissents in part.
                               __________________
       PFEIFER, J., concurring in part and dissenting in part.
       {¶ 23} I concur in the majority’s judgment affirming the appellate court’s
decision to reverse the trial court’s granting of summary judgment. However, I
do not agree with the majority’s baffling interpretation of R.C. 4169.08 and
4169.09. I also do not agree that there is no common-law duty of care between
skiers. If legal issues were ski slopes, the one raised in this case would be a
bunny hill. Somehow, the majority has careened down the hill and wound up
smashed through the wall of the lodge.




                                          8
                                January Term, 2012




                             A Skier’s Statutory Duties
       {¶ 24} The fact that R.C. Chapter 4169 tends to limit the liability of ski-
area operators from liability for injuries suffered by skiers does not mean that it
leaves skiers without protection from other skiers. It makes perfect sense that a
piece of legislation that shields ski-area operators from liability would also set
forth a duty of care between skiers that would leave skiers, not ski facilities, liable
for injuries they cause other skiers. Other states—Colorado (Colo.Rev.Stat.Ann.
33-44-109), Idaho (Idaho Code 6-1106), Maine (32 Maine Rev.Stat.Ann. 15217),
Michigan (Mich.Comp.Laws Ann. 408.344), New Mexico (N.M.Stat.Ann. 24-15-
10), and West Virginia (W.Va. Code Ann. 20-3A-8), for instance, manage to
achieve that balance in their ski-safety statutory schemes. That balance is part of
the prevailing view in states with ski statutes:


                In a skier collision case, the laws differ from state to state
       on the duty of care one skier owes to another. The jurisdictions
       can be divided into two classifications. The prevailing view holds
       skiers to a standard of reasonable care to avoid injury to another
       skier.   The standard of care is usually founded on a statutory
       principle obliging a skier to exercise reasonable care and to yield
       the right of way to the skier below. One skier does not assume the
       risk of another’s negligence; a skier collision is not a risk
       “inherent” in the sport as skiing is not a contact sport.


46 American Jurisprudence Proof of Facts 3d 1, Liability of Skier for Collision
with Another Skier, Section 2 (1998).
       {¶ 25} The duties between skiers, understood since Norwegians first
strapped planks to their feet 4,500 years ago—ski under control and do not run




                                          9
                                SUPREME COURT OF OHIO




into another skier, among others—are now part of Ohio statutory law. Those
duties are set forth in R.C. 4169.08:


                   (C) A skier shall have the following responsibilities:
                   (1) To know the range of the skier’s ability to negotiate any
        slope or trail or to use any passenger tramway that is associated
        with a slope or trail, to ski within the limits of the skier’s ability, to
        ski only on designated slopes and trails, to maintain control of
        speed and course at all times while skiing, to heed all posted
        warnings, and to not cross the track of a passenger tramway except
        at a designated area;
                   (2) To refrain from acting in a manner that may cause or
        contribute to the injury of another person, to refrain from causing
        collision with any person or object while skiing, and to not place
        any object in a ski area that may cause another skier or a passenger
        to fall.


        {¶ 26} Contrary to the majority’s assertion, it is possible for the General
Assembly in one statutory chapter to protect ski-area operators from liability
while at the same time providing some protection for skiers. R.C. 4169.08(C)(2)
specifically states that skiers have responsibilities to avoid causing injuries to or
colliding with another person, but the majority states that those responsibilities
are owed to ski-area operators, not other persons. R.C. 4169.08(C)(3) requires a
person who is involved in a ski accident that injures another to identify himself
before leaving the scene, presumably so that the person causing the collision can
live up to his responsibilities.
        {¶ 27} But it is R.C. 4169.09 that makes it crystal clear that a skier is
liable for injuries he causes to other skiers by failing to meet the duties set forth in




                                            10
                                  January Term, 2012




R.C. 4169.08(C): “A * * * skier is liable for injury, death, or loss to person or
property caused by the * * * skier’s failure to fulfill any of the responsibilities
required by this chapter.” How can the majority ignore this simple statutory
statement? How can this mean anything other than that a skier is liable for
injuries suffered by another person as a result of the skier’s failure to meet his
statutory responsibilities? Why does this sentence appear in the statute if it does
not establish responsibilities between skiers?
          {¶ 28} If R.C. 4169.08 sets forth only duties between skiers and ski-area
operators, the second sentence in R.C. 4169.09 would be sufficient to shield the
ski area from liability. The second sentence of R.C. 4169.09 makes it clear that
the ski-area operator is not liable for a skier’s injuries caused by another skier: “A
ski area operator * * * is not liable for injury * * * caused by another’s failure to
fulfill any of the responsibilities required of another by this chapter.” In blunt
terms, an injured person’s only recourse is against the person who caused the
injury.
          {¶ 29} Finally, R.C. 4169.09 states that “[a] * * * skier is not entitled to
recover for injury * * * caused by the * * * skier’s failure to fulfill any of the
responsibilities required by this chapter.” That is, if a skier’s injuries are caused
by his own failure to meet his statutory responsibilities, he has recourse against no
one.
          {¶ 30} Read as a whole, R.C. 4169.09 states that if a skier violates his
responsibilities, he is liable for injuries caused to another, that the ski-area
operator is not liable for those injuries, and that a skier who causes his own
injuries is not entitled to recover from another, including a ski-area operator, for
his injuries. The statute provides protection from liability for ski-area operators
from something they cannot control—the behavior of individual skiers—while at
the same time making skiers responsible for injuries they cause for failing to




                                           11
                             SUPREME COURT OF OHIO




abide by the basic rules of skiing. Only this interpretation provides meaning to all
three of the sentences that make up R.C. 4169.09.
            Liability for Breach of Skier’s Statutory Duty in Michigan
       {¶ 31} In Rusnak v. Walker, 273 Mich.App. 299, 729 N.W.2d 542 (2006),
the court—a special panel called pursuant to Michigan law to resolve an appellate
conflict—addressed whether a skier could sue another skier pursuant to
Michigan’s Ski Area Safety Act (“SASA”). The statutory scheme in Michigan is
substantially similar to Ohio’s. The Michigan law places duties on skiers to ski
safely and not injure other skiers, Mich.Comp.Laws Ann. 408.341 and 408.342,
and assigns liability for injuries caused by skiers who violate those duties. (“A
skier * * * who violates this act * * * shall be liable for that portion of the loss or
damage resulting from that violation”). Mich.Comp.Laws Ann. 408.344.
       {¶ 32} But Michigan’s statutory scheme contains an important provision
missing from Ohio’s: it lists “collisions * * * with other skiers” as one of the
inherent risks of skiing. Mich.Comp.Laws Ann. 408.342. Such a provision is
absent from Ohio’s statutory declaration of the inherent risks of skiing. R.C.
4169.08(A).
       {¶ 33} Even so, the Michigan court held that despite a statutory
recognition that colliding with other skiers is an inherent danger of skiing, a skier
could recover for injuries caused by another skier’s failure to live up to the
responsibilities set forth in the SASA:


       As we have already noted, we hold that the SASA assumption-of-
       risk provision contains clear and unambiguous language, providing
       in no uncertain terms that a collision between skiers is an obvious
       and necessary danger that inheres in the sport of skiing. However,
       in those cases in which a plaintiff can establish that a defendant
       violated one of the specific duties imposed by the SASA, the




                                          12
                                  January Term, 2012




        plaintiff can still recover damages to the extent that the defendant's
        violations caused the plaintiff's injuries. To state it differently, it is
        possible, and therefore skiers assume the risk, that a collision can
        occur between skiers when neither skier is violating his or her
        duties under the SASA. That is, it is an obvious and necessary
        danger of skiing that sometimes accidents simply happen. But,
        again, if it can be shown that the collision resulted from a violation
        of the act, then the violator is to be held liable for the damage
        caused, as provided under [Mich.Comp.Laws Ann.] 408.344.


Rusnak, 273 Mich.App. at 305, 729 N.W.2d 542.
        {¶ 34} The court noted in Rusnak that if it were to hold that there is no
liability for injuries to a skier caused by another skier’s failure to meet his or her
statutory duties, “the duties and liabilities placed on individual skiers would have
no meaning.” Id. at 309. But the majority does in this case what Rusnak warns
against, finding that the statutory provision—“A * * * skier is liable for injury,
death, or loss to person or property caused by the * * * skier’s failure to fulfill any
of the responsibilities required by this chapter”—is meaningless.
                                     Ordinary Care
        {¶ 35} In its remand to the trial court, the court of appeals suggested that
the trial court should consider whether David Ish violated any of the duties
outlined in R.C. 4169.08(C) and, if so, whether the violation would constitute
negligence per se. Horvath v. Ish, 194 Ohio App. 3d 8, 2011-Ohio-2239, 954
N.E.2d 196, ¶ 14. Violation of a statutory duty is not necessarily negligence per
se, and it is not in this case.
        {¶ 36} To successfully prosecute a claim for negligence, a plaintiff must
prove that the defendant owed the plaintiff a duty, that the defendant breached
that duty, and that the breach of the duty proximately caused the plaintiff’s injury.



                                           13
                             SUPREME COURT OF OHIO




Wellman v. E. Ohio Gas Co., 160 Ohio St. 103, 108–109, 113 N.E.2d 629 (1953).
“[A] duty may be established by common law, legislative enactment, or by the
particular facts and circumstances of the case.” Chambers v. St. Mary’s School,
82 Ohio St. 3d 563, 565, 697 N.E.2d 198 (1998). In certain instances, the failure
to perform a statutory duty is negligence per se, meaning that “the plaintiff has
conclusively established that the defendant breached the duty that he or she owed
to the plaintiff.” Id.
        {¶ 37} But negligence per se does not follow from every violation of a
statutory duty; violation of a statute may simply constitute evidence of
negligence. “[T]he distinction between the two depends upon the degree of
specificity with which the particular duty is stated in the statute.” Sikora v.
Wenzel, 88 Ohio St. 3d 493, 496, 727 N.E.2d 1277 (2000). As this court put it in
Swoboda v. Brown, 129 Ohio St. 512, 196 N.E. 274 (1935), paragraph four of the
syllabus:


                 The distinction between negligence and “negligence per se”
        is the means and method of ascertainment. The former must be
        found by the jury from the facts, the conditions, and circumstances
        disclosed by the evidence; the latter is a violation of a specific
        requirement of law or ordinance, the only fact for determination by
        the jury being the commission or omission of the specific act
        inhibited or required.


That is, when a statute requires performance of specific acts, a jury need
determine only whether the specific acts were performed, and if it determines that
they were not performed, the defendant is negligent per se; but when the statute
instead sets forth general rules of conduct that must be followed, a jury must use
its judgment in evaluating the circumstances to determine whether the defendant




                                         14
                                January Term, 2012




was negligent. In the latter instance, the typical duty of care for negligence
applies:


               Where there exists a legislative enactment commanding or
       prohibiting for the safety of others the doing of a specific act and
       there is a violation of such enactment solely by one whose duty it
       is to obey it, such violation constitutes negligence per se; but
       where there exists a legislative enactment expressing for the safety
       of others, in general or abstract terms, a rule of conduct, negligence
       per se has no application and liability must be determined by the
       application of the test of due care as exercised by a reasonably
       prudent person under the circumstances of the case.


Eisenhuth v. Moneyhon, 161 Ohio St. 367, 119 N.E.2d 440 (1954), paragraph one
of the syllabus.
       {¶ 38} In this case, the defendant may have violated several of the
responsibilities of R.C. 4169.08(C)(1) and (2): failing to ski “within the limits of
[his] ability,” failing to “maintain control of [his] speed and course,” failing to
“refrain from acting in a manner that may cause or contribute to the injury of
another person,” and failing “to refrain from causing collision with any person or
object while skiing.” None of the defendant’s violations could be established
from the determination of one fact by a trier of fact; the trier of fact would need to
consider “the facts, the conditions, and circumstances disclosed by the evidence.”
Swoboda at paragraph four of the syllabus. The responsibilities set forth in R.C.
4169.08(C)(1) and (2) are akin to the “rule of conduct” discussed in Eisenhuth; in
those instances, negligence per se does not apply, and liability is “determined by
the application of the test of due care as exercised by a reasonably prudent person




                                         15
                             SUPREME COURT OF OHIO




under the circumstances of the case.”         Eisenhuth at paragraph three of the
syllabus.
       {¶ 39} Thus, the General Assembly has set forth a statutory duty of
ordinary care for skiers.      Ingrained in that ordinary-care standard is the
recognition that skiers are on skis, are on a slippery surface, and are engaged in a
somewhat dangerous activity. R.C. 4169.08(C)(1) and (2) do not require expert
ability by all skiers; they require common sense and an appreciation of very basic
safety rules of skiing.    When a skier fails to use ordinary care to meet the
responsibilities set forth in R.C. 4169.08(C), he is liable for any injuries caused by
his failure to live up to those rules of conduct, pursuant to R.C. 4169.09.
                                   Common Law
       {¶ 40} As stated above, I dissent from the majority’s holding that R.C.
4169.09 does not recognize a cause of action between skiers. I also dissent from
the majority’s holding that a skier must prove that another skier was reckless to
successfully assert a common-law claim against another skier. The crux of the
majority’s holding regarding the common law is that skiers owe no duty to each
other because collisions between skiers are one of the inherent risks of skiing. I
disagree and instead would follow the reasoned approach adopted by the Supreme
Court of Connecticut in Jagger v. Mohawk Mountain Ski Area, Inc., 269 Conn.
672, 849 A.2d 813 (2004), in which the court held that “the standard of care
implicated in the context of the sport of skiing is that of a duty to refrain from
unreasonable conduct and that liability may attach for negligent behavior.” Id. at
698.
       {¶ 41} Like many other states, Connecticut has a ski-safety statutory
scheme; such statutory schemes are like snowflakes—no two are exactly alike.
See, e.g., Frakt & Rankin, Surveying the Slippery Slope: The Questionable Value
of Legislation to Limit Ski Area Liability, 28 Idaho L.Rev. 227, 230 (1992), fn. 12.
The Connecticut statute at issue in Jagger did not contain the declaration found in




                                         16
                               January Term, 2012




the Ohio and Michigan statutes that a skier is liable to another skier for injuries
caused by the skier’s failure to meet his or her statutory responsibilities. The
Connecticut statute did state that collisions with other skiers are an inherent risk
of skiing, Conn.Gen.Stat. 29-212; the court in Jagger held that that provision did
not apply to lawsuits between skiers. Jagger, 269 Conn. at 697, 849 A.2d 813, fn.
21.
       {¶ 42} In Jagger, the court applied a four-part test “to evaluate the various
policy considerations relevant to the determination of the extent of the defendant's
duty.” Id. at 700. The court had developed the test in Jaworski v. Kiernan, 241
Conn. 399, 696 A.2d 332 (1997), to determine the standard of care applicable to
participants in a soccer game. The elements of the test include


       “(1) the normal expectations of participants in the sport in which
       the plaintiff and the defendant were engaged; (2) the public policy
       of encouraging continued vigorous participation in recreational
       sporting activities while weighing the safety of the participants; (3)
       the avoidance of increased litigation; and (4) the decisions of other
       jurisdictions.”


Jagger at 700, quoting Jaworski at 407.
       {¶ 43} As for the first factor, the normal expectations of the participants in
the sport, I agree with the Jagger court that although ski collisions can be
frequent, skiers expect their fellow skiers to abide by the commonly accepted,
fundamental rules of skiing:


       While collisions with other skiers are fairly common, frequency of
       occurrence is not the ultimate touchstone in evaluating the
       expectations of participants in the sport. Rather, we perceive the



                                          17
                              SUPREME COURT OF OHIO




       expectations of skiers to be that fellow participants in the sport will
       conduct themselves in a manner befitting the dangerous
       potentialities attendant with the sport. Thus, skiers will expect that
       other skiers will follow the rules and generally accepted practices
       of the sport of skiing. Indeed, our statutory scheme regarding ski
       liability confirms that skiers should possess such expectations as
       they take part in the sport. * * * The normal expectations of skiers
       will be that fellow skiers will ski in a reasonable and appropriate
       manner.


Id. at 701-702.
       {¶ 44} Like Connecticut’s, our state’s statutory scheme sets forth
responsibilities for skiers that should create in the minds of other skiers the
expectation that collisions are not an acceptable part of the sport.
       {¶ 45} Further, skiers are reminded by signs throughout ski areas of
appropriate behavior.      The Skier’s Responsibility Code, promulgated by the
National Ski Areas Association, reminds skiers of common safety rules:


                  Always stay in control, and be able to stop or avoid other
       people or objects.
                  People ahead of you have the right of way. It is your
       responsibility to avoid them.
                  You must not stop where you obstruct a trail or are not
       visible from above.
                  Whenever starting downhill or merging into a trail, look
       uphill and yield to others.
                  Always use devices to help prevent runaway equipment.




                                          18
                                January Term, 2012




               Observe all posted signs and warnings. Keep off closed
       trails and out of closed areas.
               Prior to using any lift, you must have the knowledge and
       ability to load, ride and unload safely.


http://www.nsaa.org/nsaa/safety/responsibilitycode (accessed Nov. 1, 2012).
       {¶ 46} Unlike in sports like football, basketball, or soccer, in which
contact with other participants is part of the very nature of the sport, contact with
another individual in skiing is outside the nature of the sport; any contact at all
between skiers transforms skiing into an unacceptably dangerous proposition.
The expectation among skiers is that their fellow skiers appreciate that safety is
essential for everyone’s enjoyment of the sport.
       {¶ 47} As for the second factor—balancing the encouragement of
participation in the sport against concern for the safety of participants—I agree
with the court in Jagger that encouraging responsible behavior by skiers tends to
encourage participation:


               As for the second Jaworski factor, we conclude that the
       balancing of the public policy of the encouragement of vigorous
       participation in the sport of skiing and the protection of the safety
       of its participants weighs in favor of a negligence standard. We
       believe that requiring skiers to participate in the reasonable manner
       prescribed by the rules of the sport actually will promote
       participation in the sport of skiing. Should the threshold for
       liability be placed at a level that only reckless or intentional
       misconduct can serve as grounds for liability, many of the potential
       harms caused by coparticipants in the sport will go unremedied
       and, therefore, dissuade potential participants from taking part in



                                         19
                             SUPREME COURT OF OHIO




       the sport. Additionally, a standard of reasonableness also operates
       to protect the safety of participants in the sport of skiing.


Jagger, 269 Conn. at 702-703, 849 A.2d 813.
       {¶ 48} I agree that there is a minimal price to pay, if any, for increased
safety on ski slopes. That skiers could feel safer when skiing would tend to inure
to the benefit of participation rates. Colorado, whose economy is much more
dependent on skiing than Ohio’s, statutorily recognizes the right of skiers to
recover damages from other skiers who cause injuries. Colo.Rev.Stat.Ann. 33-44-
109 (“a skier is not precluded under this article from suing another skier for any
injury to person or property resulting from such other skier's acts or omissions.
Notwithstanding any provision of law or statute to the contrary, the risk of a
skier/skier collision is neither an inherent risk nor a risk assumed by a skier in an
action by one skier against another”).
       {¶ 49} The third factor, the potential increase in litigation, is a minimal
factor in the analysis. Contact with other skiers is not a regular part of skiing;
collisions are rare enough that our courts would not be clogged by claims. As the
court recognized in Jagger, this situation might be different in other sports:


       For instance, in Jaworski we recognized quite correctly that the
       imposition of a negligence standard in contact sports would result
       undesirably in the potentiality of a civil action arising out of any
       foul, any hit batsman, or any clipping penalty. The same potential
       for undesirable numbers of civil actions is not present in the
       context of skiing. As discussed previously, abiding by the rules of
       the sport of skiing will eliminate the overwhelming majority of
       contact between skiers.




                                          20
                                January Term, 2012




Id. at 703.
        {¶ 50} The fourth element of the Jaworski test is a consideration of the
law in other jurisdictions. We have the benefit of relying on the court’s well-
reasoned decision in Jagger. Jagger relied on Novak v. Virene, 224 Ill.App.3d
317, 321, 166 Ill. Dec. 620, 586 N.E.2d 578 (1991), in which the court stated:


        As in the individual sports of running and bicycling, there is the
        possibility of collisions in downhill skiing.        But by one’s
        participation in the sport, one does not voluntarily submit to bodily
        contact with other skiers, and such contact is not inevitable.
        Therefore, the concern that the possibility of a negligence lawsuit
        would damper vigorous participation is inapplicable to downhill
        skiing. There is no reason to expand the limited contact sports
        exception to exempt downhill skiers from negligence liability if
        they negligently collide with other skiers. Many activities in life
        are fraught with danger, and absent a specific assumption of risk,
        one may obtain damages when injured by another's negligence.
        Defendant's conduct should be governed by ordinary negligence
        standards.


Id. at 321.
        {¶ 51} In a Utah case, Ricci v. Schoultz, 963 P.2d 784, 786 (Utah
App.1998), the court held that “a skier does have a duty to other skiers to ski
reasonably and within control. However, an inadvertent fall on a ski slope, alone,
does not constitute a breach of this duty.” Even though there was no negligence
in the Ricci case, the case did hold that negligence was the proper legal standard
to apply.




                                         21
                            SUPREME COURT OF OHIO




       {¶ 52} Interpreting Vermont law in Dillworth v. Gambardella, 970 F.2d
1113, 1123 (2d Cir.1992), the court held that a skier can be liable to another skier
for injuries caused by the skier’s negligence, but made clear that not every
collision is caused by negligence:


       The law is clear. “[T]he standard of conduct needed to discharge a
       duty of care in any given situation [is] measured in terms of the
       avoidance of reasonably foreseeable risks to the person to whom
       such duty is owed.” Green v. Sherburne Corp., 137 Vt. 310, 403
A.2d 278, 280 (1979). Like all others, skiers owe that degree of
       care an ordinary prudent person would exercise under like or
       similar circumstances. See LaFaso v. LaFaso, 126 Vt. 90, 223
A.2d 814, 817-18 (1966). One skier is not the insurer of another
       skier's safety nor, absent negligence, is one skier liable to another
       for inadvertent or accidental contact. See, e.g., LaVine v. Clear
       Creek Skiing Corp., 557 F.2d 730, 734-35 (10th Cir.1977).
               Thus, a jury might conclude that skiers who lose control
       even while exercising due care—that is, have breached no duty
       owed to other skiers—may pose a danger which is inherent,
       obvious and necessary to participants in the sport of skiing. * * *
       “If the fall is due to no breach of duty on the part of the defendant,
       its risk is assumed in the primary sense, and there can be no
       recovery.” Sunday [v. Stratton Corp], [136 Vt. 293, 302], 390 A.2d
398 [(1978)]. Where the facts on assumption and breach of duty
       are in dispute and more than one reasonable inference may be
       drawn from them, the question of negligence is for the jury. See
       LaFaso, 223 A.2d at 819.




                                        22
                                January Term, 2012




Id. at 1122. Although a skier does assume some risks of skiing, as for the
behavior of other skiers, “the only risks [a] plaintiff * * * could be said to have
assumed are those which defendant in the exercise of reasonable care under the
circumstances could have avoided.” Id. at 1123.
       {¶ 53} Further, in Peterson v. Chichester, 157 Vt. 548, 600 A.2d 1326
(1991), the Vermont Supreme Court upheld a jury verdict in a collision-between-
skiers case in which the negligence of the defendant and comparative negligence
of the plaintiff were at issue. Similarly, in Stewart v. Rice, 120 Idaho 504, 817
P.2d 170 (1991), the Supreme Court of Idaho decided a case involving the
negligence of a skier in a collision between skiers.
       {¶ 54} Applying the four Jaworski factors to the sport of skiing leads to
the conclusion reached by the court in Jagger: “the proper standard of care owed
by coparticipants in the sport of skiing is that of reasonable care.” Jagger, 269
Conn. at 704, 849 A.2d 813. Even assuming that the majority correctly found that
no statutory duty exists between skiers in Ohio, it should have found a common-
law duty of reasonable care between skiers, as courts in Connecticut, Illinois,
Utah, Vermont, and Idaho have done.
                                   Recklessness
       {¶ 55} I dissent from the majority’s holdings that neither Ohio’s ski
statutes nor the common law creates a duty between skiers. An accident like the
one in this case is not one that a person would assume would take place when
undertaking the pleasant family activity of skiing. Children, seniors, beginners,
and handicapped people use ski slopes; to require, as the majority does, no greater
standard of care than to refrain from recklessness will make Ohio’s ski areas more
dangerous for everyone. “[C]ontact between skiers is neither a part of the sport
that skiers agree to confront by their participation, nor is it an inevitable
byproduct of the sport of skiing.” Jagger, 269 Conn. at 704, 849 A.2d 813.




                                         23
                             SUPREME COURT OF OHIO




       {¶ 56} However, the majority admits that the defendant is liable for the
plaintiff’s injuries if he was acting recklessly on the slopes on the day in question.
I agree that if recklessness is the standard of care in this case, there is a genuine
issue of fact for a trier of fact to determine. There is testimony establishing that
the defendant was uphill of Angel Horvath and merging onto the slope in
question, looking backward, and making a sudden change of course when he
struck her.    Evidence supports the plaintiffs’ contention that the defendant
violated numerous statutory responsibilities contained in R.C. 4169.08(C), a
statute that sets forth fundamental safety rules for skiers. Those rules are basic
and essential for skier safety. The flouting of those rules should be considered by
a trier of fact in determining recklessness.
                                     Conclusion
       {¶ 57} The trial judge erred by granting summary judgment in a case that
presents factual issues for trial. The case has now snowballed into a case that
eviscerates a statutory scheme that has well served the sport and industry of skiing
for a long time. The General Assembly ensured that we owe a greater duty, a
duty of ordinary care, to each other. The majority has removed that duty and
today has made skiing in Ohio appreciably more dangerous. I trust that Ohio’s
skiers will not look to this court, but instead to their common sense, their peers,
and information provided by ski areas to determine what is acceptable behavior
on Ohio’s ski slopes.
                               __________________
       Paul W. Flowers Co. and Paul W. Flowers; and Sennett Fischer, L.L.C.,
and James A. Sennett, for appellees.
       Gallagher Sharp, Timothy J. Fitzgerald, and Jeremy V. Farrell, for
appellants.
                            ______________________




                                          24